Citation Nr: 1419001	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-35 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from January 1967 to December 1968, and from May to August 2002.  The Veteran has extensive reserve service.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the RO in Cleveland, Ohio, which denied the above claim. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 
 

FINDINGS OF FACT

1.  The Veteran's report of a back injury during his period of active service from May to August 2002 is not credible.  

2.  The Veteran did not experience an in-service event, injury, or disease to which his current back disabilities may be related.  


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

The Veteran contends that he is entitled to service connection for his current back disability because it is a result of an injury he sustained while on active duty in July 2002.  For the reasons that follow, the Board finds that service connection is not warranted.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The medical evidence of record shows the Veteran has a current back disability, diagnosed as degenerative disc disease of the lumbar spine.  The first element of the Veteran's service connection claim is met.  Id.  

The Veteran contends that his back disability was caused by an injury he sustained while on active duty in July 2002.  The Veteran has submitted evidence showing that he was in active duty status for the period beginning May 20, 2002 and ending August 16, 2002.  

In his March 2007 claim, the Veteran reported that his current back pain began while he was a reservist on active duty.  The Veteran reported that in 2002, he injured his back when he fell on a flatbed vehicle while unloading heavy steel plates.  The Veteran stated that he was seen at Wright-Patterson Air Force Base and that he attended physical therapy following his back injury.  

In his September 2009 substantive appeal, the Veteran stated that he was unloading pallets on July 2, 2002 when he fell 20 to 25 feet to a hard truckbed.  The Veteran reported that he did not seek treatment immediately following his injury, but rather took pain medication and later sought treatment when he could no longer endure the pain in his back.  The Veteran noted that his service treatment records were silent for any treatment for his back during his period of active duty.  The Veteran asserted that he was on active duty and working in a military capacity at the time he was injured.  

In an April 2010 statement, the Veteran continued to report that he was on active duty on July 2, 2002, when he fell from a stack of pallets to a hard truckbed and injured his back at Wright-Patterson Air Force Base.  

As the Veteran acknowledged in his September 2009 substantive appeal, his service treatment records do not contain any indications of treatment for the Veteran's back in July 2002 or at any point during his active duty period from May to August 2002.  The Veteran's service treatment records do contain a November 2002 spine X-ray and corresponding treatment notes, as well as physical therapy records from December 2002.  

The November 2002 X-ray shows degenerative disc disease in the lumbar spine.  An accompanying treatment note from November 21, 2002 states that the Veteran reported he had experienced back pain for the past 3 weeks.  The Veteran reported that the back pain began after he fell 8 to 10 feet and landed on his buttocks.  December 2002 physical therapy treatment records show the Veteran reported that his back pain had begun 2 months ago, following a fall off a large truck.  

The Veteran is competent to report experiencing a fall, the symptoms of his back disability, and the date he began experiencing them.  He is also competent to report his experiences in service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For the reasons that follow, the Board finds that the Veteran's account of a July 2002 fall are not credible for a variety of reasons.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (the Board is obligated to determine whether lay evidence is credible).  

A review of the record shows the Veteran may be an unreliable historian as to the date and the circumstances of the injury that led to his present back disability.  The Veteran contends that he fell 20 to 25 feet onto a truckbed on July 2, 2002, but did not seek treatment immediately following the injury and instead simply took pain medication.  The Veteran's service treatment records reflect that the Veteran sought treatment for back pain in November 2002, at which time he reported his back pain had begun 3 weeks ago after falling 8 to 10 feet and landing on his buttocks.  The Veteran's December 2002 physical therapy records show that he reported his back pain had begun 2 months ago after falling off a large truck.  The Veteran has consistently reported sustaining a back injury following a fall that involved a truck.  The Veteran has offered conflicting reports as to the date of the injury and the circumstances of his fall, both of which pertain to whether the in-service injury occurred.  

The Board has considered whether the evidence as a whole supports the Veteran's credibility.  The Board considers statements made in the course of medical treatment to be of heightened reliability due to the need for the patient to tell the truth in order to obtain adequate medical care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board also considers those statements made closer in time to the events in question more reliable than those statements later in time.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Thus, the statements made in November and December 2002, that he had back pain dating to approximately September or October 2002, not July or August 2002, are entitled to more weight.  Similarly, the Veteran did not report a back injury occurring during the May to August 2002 period of active service until he filed the instant claim in March 2007.  The Veteran did file January and March 2004 claims for service connection for diabetes mellitus, type 2, between the November 2002 diagnosis of a back disability and the March 2007 claim for a back disability.  Although his back disability had been diagnosed when he filed those prior claims, the absence of a claim for service connection for a back disability when one existed and which the Veteran believes is related to service raises the possibility of financial gain for the Veteran's current inconsistent statements.  Finally, the Board notes that the Veteran's service treatment records do not reflect that any injury occurred.  The Veteran presently denies having sought treatment for a back injury or back pain during service.  There is, therefore, no contemporaneous evidence which might support his current allegations.  

In light of the foregoing, the Board finds the Veteran's account of a 20 to 25 foot fall onto a truckbed on July 2, 2002 are not credible.  The Board does not give his statements probative weight.  There is no other evidence of record indicating that the Veteran sustained a back injury while on active duty, or during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Accordingly, the Board finds that the competent and credible evidence of record does not demonstrate an in-service injury.  The second element of the Veteran's service connection claim is not met.  Shedden, 381 F.3d at 1167.

The Board also notes that degenerative disc disease is not specifically listed among the "chronic diseases" listed in 38 C.F.R. § 3.309(a).  The provisions of 38 C.F.R. §§ 3.303(b) and 3.307(a) are not for application.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a back disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the claim of entitlement to service connection for a back disability.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  An April 2007 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in August 2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  A medical examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient competent medical evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Board concludes an examination is not needed in this case because the only evidence indicating the Veteran "suffered an event, injury or disease in service" is his own lay statements.  The Veteran is not a combat veteran.  In a case involving a non-combat veteran, VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet.App. 36, 39-40 (2010).  A non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions.  Id., at 40.  As discussed above, the Board has found that the Veteran's lay evidence as to his in-service injury not to be credible.  The remaining evidence does not indicate that an in-service event, injury or disease occurred.  Such evidence is insufficient to trigger VA's duty to provide an examination.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for a back disability is denied.  




____________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


